Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 3/25/2020.  Claims 1-2, 7, 19, 25-27, 33-35, 40, 44, 49, 53, 57, 76, 79, 92 and 99-101 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1-2, 7, 19 and 25-27, drawn to a method of preparing antibodies that are internalized into a cell by a macropinocytosis pathway, said method comprising: contacting target cells with members of an antibody library and with a marker for macropinocytosis; identifying internalized antibodies that co-localize in said target cells with said marker for macropinocytosis; and selecting those antibodies that co-localize with said marker for macropinocytosis, class C40B, subclass 30/04.

Group II.  Claim(s) 33-35, 40, 44, 49, 53, 57 and 76, drawn to an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2)
OR
an immunoconjugate comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) attached to an effector wherein said effector is selected from the group consisting of a second antibody, a detectable label, a cytotoxin or cytostatic agent, a liposome containing a drug, a radionuclide, a drug, a prodrug, a viral particle, a cytokine, a chelate, and an siRNA
OR
a pharmaceutical formulation said formulation comprising: a pharmaceutically acceptable excipient and a composition comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2), class A61K, subclass 39/39541.

Group III.  Claim(s) 79, drawn to a method of inhibiting the growth and/or proliferation of a cancer cell, said method comprising: contacting said cancer cell with a composition comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2), class C07K, subclass 16/28.

Group IV.  Claim(s) 92, drawn to a method of detecting a cancer cell, said method comprising: contacting said cancer cell with an immunoconjugate comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) attached to detectable label; and detecting the presence and/or location of said detectable label where the presence and/or location is an indicator of the location and/or presence of a prostate cancer cell, class A61P, subclass 37/00.

Group V.  Claim(s) 99-101, drawn to a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2)
OR
an expression vector comprising a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2)
OR
a cell comprising an expression vector comprising a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2), class C12N, subclass 15/11.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and V are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products of groups II and V have a different function and effect because the products are distinct, Group II is drawn to an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) OR an immunoconjugate comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) attached to an effector wherein said effector is selected from the group consisting of a second antibody, a detectable label, a cytotoxin or cytostatic agent, a liposome containing a drug, a radionuclide, a drug, a prodrug, a viral particle, a cytokine, a chelate, and an siRNA OR a pharmaceutical formulation said formulation comprising: a pharmaceutically acceptable excipient and a composition comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) and Group V is drawn to a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) OR an expression vector comprising a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) OR a cell comprising an expression vector comprising a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2).  Furthermore, the products of groups II and V have different structures and functions.
Inventions I, III and IV are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The methods of groups I, III and IV have a different function and effect because the methods are distinct, Group I is drawn to a method of preparing antibodies that are internalized into a cell by a macropinocytosis pathway, said method comprising: contacting target cells with members of an antibody library and with a marker for macropinocytosis; identifying internalized antibodies that co-localize in said target cells with said marker for macropinocytosis; and selecting those antibodies that co-localize with said marker for macropinocytosis, Group III is drawn to a method of inhibiting the growth and/or proliferation of a cancer cell, said method comprising: contacting said cancer cell with a composition comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) and Group IV is drawn to a method of detecting a cancer cell, said method comprising: contacting said cancer cell with an immunoconjugate comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) attached to detectable label; and detecting the presence and/or location of said detectable label where the presence and/or location is an indicator of the location and/or presence of a prostate cancer cell.  Furthermore, the methods of groups I, III and IV have distinct method steps. 
Inventions (II and V) and (I, III and IV) are directed to related products and methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products and methods of groups (II and V) and (I, III and IV) have a different function and effect because the products and methods are distinct, Group II is drawn to an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) OR an immunoconjugate comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) attached to an effector wherein said effector is selected from the group consisting of a second antibody, a detectable label, a cytotoxin or cytostatic agent, a liposome containing a drug, a radionuclide, a drug, a prodrug, a viral particle, a cytokine, a chelate, and an siRNA OR a pharmaceutical formulation said formulation comprising: a pharmaceutically acceptable excipient and a composition comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2), Group V is drawn to a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) OR an expression vector comprising a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) OR a cell comprising an expression vector comprising a nucleic acid encoding an antibody or a fragment of an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2).  Group I is drawn to a method of preparing antibodies that are internalized into a cell by a macropinocytosis pathway, said method comprising: contacting target cells with members of an antibody library and with a marker for macropinocytosis; identifying internalized antibodies that co-localize in said target cells with said marker for macropinocytosis; and selecting those antibodies that co-localize with said marker for macropinocytosis, Group III is drawn to a method of inhibiting the growth and/or proliferation of a cancer cell, said method comprising: contacting said cancer cell with a composition comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) and Group IV is drawn to a method of detecting a cancer cell, said method comprising: contacting said cancer cell with an immunoconjugate comprising an isolated antibody that is internalized into a cell via a macropinocytosis pathway, wherein said antibody is an antibody that binds to ephrin type A receptor 2 (EphA2) attached to detectable label; and detecting the presence and/or location of said detectable label where the presence and/or location is an indicator of the location and/or presence of a prostate cancer cell.  Furthermore, the methods of groups I, III and IV are not disclosed as methods of making or methods of using the products of groups II and V.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the antibody can be used as an immunological composition for generating an immune response in vivo.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the antibody can be used as an immunological composition for generating an immune response in vivo.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A to I (nine total elections); in addition, depending on the election from A, the Applicant may be required to make an election from 1 and/or 2 (one or two additional elections):
	A.  A single specific species selection of the properties of "the antibody library".  For example, the Applicant could elect "members of a phage display library or a yeast display library" OR "an antibody library that is enriched for antibodies that bind to tumor cells" OR "an antibody library that is enriched for antibodies that are internalized into tumor cells".
		1.  If the Applicant elects with the structure "members of a phage display library or a yeast display library" then a single specific selection of the "display library".  For example, the Applicant could elect "phage display library" OR "yeast display library".
		2.  If the Applicant elects with the method step using an "an antibody library that is enriched for antibodies that bind to tumor cells" then a single specific selection of a method either with OR without the steps using "enrichment is by laser capture microdissection (LCM) of antibodies that bind to tumor cells".
	B.  A single specific species selection of the "marker for macropinocytosis".  For example, the Applicant could elect "high molecular weight dextran" OR "latex beads".
	C.  A single specific species selection of "contacting".  For example, the Applicant could elect "incubating said members of an antibody library" OR "incubating :said marker for macropinocytosis with said cells".
	D.  A single specific species selection of "selecting".  For example, the Applicant could elect "recovering the antibody from the sample used in the HCS analysis" OR "selecting the antibodies from the library corresponding to the antibodies identified in the HCS analysis" OR "determining the amino acid sequence of said antibody" OR "converting said antibody into an intact immunoglobulin".
	E.  A single specific species selection of the "antibody" structure.  For example, the Applicant could elect "an intact immunoglobulin" OR "an Fab".
	F.  A single specific species selection of what antibody the "antibody competes with".  For example, the Applicant could elect "HCA-F1" OR "HCA-F2".
	G.  A single specific species selection of what binding CDRs the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".  For example, the Applicant could elect "VH CDR1, VH CDR2, and VH CDR3 of HCA-F2" OR "VL CDR1, VL CDR2, and VL CDR3 of HCA-F2".
	H.  A single specific species selection of what binding chain the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".
	I.  A single specific species selection of the "effector".  For example, the Applicant could elect "a second antibody" OR "a viral particle".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D and E (five total elections):
	A.  A single specific species selection of the "antibody" structure.  For example, the Applicant could elect "an intact immunoglobulin" OR "an Fab".
	B.  A single specific species selection of what antibody the "antibody competes with".  For example, the Applicant could elect "HCA-F1" OR "HCA-F2".
	C.  A single specific species selection of what binding CDRs the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".  For example, the Applicant could elect "VH CDR1, VH CDR2, and VH CDR3 of HCA-F2" OR "VL CDR1, VL CDR2, and VL CDR3 of HCA-F2".
	D.  A single specific species selection of what binding chain the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".
	E.  A single specific species selection of the "effector".  For example, the Applicant could elect "a second antibody" OR "a viral particle".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B, C, D and E (five total elections):
	A.  A single specific species selection of the "antibody" structure.  For example, the Applicant could elect "an intact immunoglobulin" OR "an Fab".
	B.  A single specific species selection of what antibody the "antibody competes with".  For example, the Applicant could elect "HCA-F1" OR "HCA-F2".
	C.  A single specific species selection of what binding CDRs the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".  For example, the Applicant could elect "VH CDR1, VH CDR2, and VH CDR3 of HCA-F2" OR "VL CDR1, VL CDR2, and VL CDR3 of HCA-F2".
	D.  A single specific species selection of what binding chain the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".
	E.  A single specific species selection of the "effector".  For example, the Applicant could elect "a second antibody" OR "a viral particle".

	If the Applicant elects Group IV, the Applicant is required to make an election from A, B, C, D and E (five total elections):
	A.  A single specific species selection of the "antibody" structure.  For example, the Applicant could elect "an intact immunoglobulin" OR "an Fab".
	B.  A single specific species selection of what antibody the "antibody competes with".  For example, the Applicant could elect "HCA-F1" OR "HCA-F2".
	C.  A single specific species selection of what binding CDRs the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".  For example, the Applicant could elect "VH CDR1, VH CDR2, and VH CDR3 of HCA-F2" OR "VL CDR1, VL CDR2, and VL CDR3 of HCA-F2".
	D.  A single specific species selection of what binding chain the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".
	E.  A single specific species selection of the "effector".  For example, the Applicant could elect "a second antibody" OR "a viral particle".

	If the Applicant elects Group V, the Applicant is required to make an election from A, B, C, D and E (five total elections):
	A.  A single specific species selection of the "antibody" structure.  For example, the Applicant could elect "an intact immunoglobulin" OR "an Fab".
	B.  A single specific species selection of what antibody the "antibody competes with".  For example, the Applicant could elect "HCA-F1" OR "HCA-F2".
	C.  A single specific species selection of what binding CDRs the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".  For example, the Applicant could elect "VH CDR1, VH CDR2, and VH CDR3 of HCA-F2" OR "VL CDR1, VL CDR2, and VL CDR3 of HCA-F2".
	D.  A single specific species selection of what binding chain the "antibody comprises".  For example, the Applicant could elect "a VH of HCA-F1" OR "a VH of HCA-F2".
	E.  A single specific species selection of the "effector".  For example, the Applicant could elect "a second antibody" OR "a viral particle".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example what binding chain the "antibody comprises" could be "a VH of HCA-F1" OR "a VH of HCA-F2".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1, 33, 57, 76, 79, 92, 99, 100 and 101 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639